DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 6, 7, 9, and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites items of information indicative of an input, a weight to the input, and a bit width determined for each filter of the weight and performing a product-sum operation based on the items of information indicative of the input, the weight, and the bit width. These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation in claim 1 of generic computer components. For example, these limitations encompass the user manually calculating a product-sum using an input, a weight, a bit width. That is, other than reciting “a memory configured to store” and “a product-sum operating circuitry configured to” nothing in these limitations precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea. Accordingly claim 1 recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites “a memory configured to store” and “a product-sum operating circuitry configured to”. The memory and product-sum operating circuitry are recited at a 

Claim 7 recites items of information indicative of an input, a plurality of weights to the input, and a plurality of bit widths which are determined for multiple filters of the weights, respectively and perform a product-sum operation for the multiple filters, based on the items of information indicative of the input, the weights, and the bit widths. These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation in claim 7 of generic computer components. For example, these limitations encompass the user manually calculating a product-sum for multiple filters using inputs, weights, bit widths. That is, other than reciting “a memory configured to store” and “a product-sum operating circuitry configured to” nothing in these limitations precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea. Accordingly claim 7 recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites “a memory configured to store” and “a product-sum operating circuitry configured to”. The memory and product-sum operating circuitry are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claim 7 is 

Claims 5 and 9 depend from claim 1 and 7, respectively, and further recite that the product-sum operating circuitry is logical operation circuitry. This limitation modifies the product-sum operating circuitry limitation discussed above regarding claims 1 and 7 and, as drafted, remains a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than the additional recitation of reciting “a memory configured to store”, “a product-sum operating circuitry configured to”, and “the product-sum operating circuitry is logical operation circuitry” nothing in these limitations precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer-implemented steps, then it falls within the “Mental Processes” grouping of abstract idea. Accordingly, claims 5 and 9 recite an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional limitation of “the product-sum operating circuitry is logical operation circuitry”, which is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claims 5 and 9 are directed to an abstract idea. Claims 5 and 9 do not recite any additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “the product-sum operating circuitry is logical operation circuitry” amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, claims 5 and 9 still amount to no more than mere instructions to apply the exception using generic 

Claims 6 and 10 depend from claim 1 and 7, respectively, and further recite that the product-sum operating circuitry is a processor. This limitation modifies the product-sum operating circuitry limitation discussed above regarding claims 1 and 7 and, as drafted, remains a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than the additional recitation of reciting “a memory configured to store”, “a product-sum operating circuitry configured to”, and “the product-sum operating circuitry is a processor” nothing in these limitations precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer-implemented steps, then it falls within the “Mental Processes” grouping of abstract idea. Accordingly, claims 6 and 10 recite an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional limitation of “the product-sum operating circuitry is a processor”, which is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claims 6 and 10 are directed to an abstract idea. Claims 6 and 10 do not recite any additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “the product-sum operating circuitry is a processor” amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, claims 6 and 10 still amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply the exception using generic computer components cannot provide an inventive concept. Therefore, claims 5 and 9 are not patent eligible.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-7, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Diril et al., U.S. Patent No. 10,474,430 (herein Diril).

Regarding claim 1, Diril teaches an information processing apparatus for convolution operations in layers of a convolutional neural network, the information processing apparatus comprising: 
a memory configured to store items of information indicative of an input, a weight to the input, and a bit width determined for each filter of the weight [System memory 916 stores data for system, which includes inputs 112, weights 114, and precision levels 202 (i.e. bit width) for each weight, including filter weights (See Diril at column 10, lines 49-57). Diril at column 6, lines 15-18, 31-35; column 12, lines 28-31; FIGS. 2 & 9]; and 
a product-sum operating circuitry configured to perform a product-sum operation based on the items of information indicative of the input, the weight, and the bit width, stored in the memory [Processing element 122 (i.e. product-sum operating circuitry) performs a multiply accumulate/dot-product (i.e. product-sum) operation based on the inputs 112, the weights 114, and the precision levels (i.e. bit width). Diril at column 6, lines 15-35].

Regarding claim 2, Diril teaches the information processing apparatus according to claim 1, further comprising a bit-width calculator configured to determine the bit width based on a maximum value and a minimum value among values of the weight for each filter [Precision level determination unit 310 (i.e. bit-width calculator) determines the bit width of each weights and quantizes the weights, which inherently requires determining the bit width based on the maximum and minimum values. Diril at column 8, lines 4-20; FIG. 3].

Regarding claim 5, Diril teaches the information processing apparatus according to claim 1, wherein the product-sum operating circuitry is logical operation circuitry [The processing elements (i.e. product-sum operating circuitry) are hardware logic (i.e. circuitry) that performs operations (i.e. logical operation circuitry). See Diril at column 5, lines 61 – column 6, line 3].

Regarding claim 6, Diril teaches the information processing apparatus according to claim 1, wherein the product-sum operating circuitry is a processor [The processor of FIG. 9 implements the processing element (i.e. product-sum operating circuitry) and therefore the processing element (i.e. product-sum operating circuitry) is implemented as a processor. Diril at column 12, lines 4-23].

Regarding claim 7, Diril teaches an information processing apparatus for convolution operations in layers of a convolutional neural network, the information processing apparatus comprising: 
a memory configured to store items of information indicative of an input, a plurality of weights to the input, and a plurality of bit widths which are determined for multiple filters of the weights, respectively [System memory 916 stores data for system, which includes inputs 112, weights 114, and precision levels 202 (i.e. bit width) for each weight, including filter weights (See Diril at column 10, lines 49-57). Diril at column 6, lines 15-18, 31-35; column 12, lines 28-31; FIGS. 2 & 9]; and 
a product-sum operating circuitry configured to perform a product-sum operation for the multiple filters, based on the items of information indicative of the input, the weights, and the bit widths, stored in the memory [Processing element 122 (i.e. product-sum operating circuitry) performs a multiply accumulate/dot-product (i.e. product-sum) operation based on the inputs 112, the weights 114, and the precision levels (i.e. bit width). Diril at column 6, lines 15-35].

Regarding claim 9, Diril teaches the information processing apparatus according to claim 7, wherein the product-sum operating circuitry is logical operation circuitry [The processing elements (i.e. product-sum operating circuitry) are hardware logic (i.e. circuitry) that performs operations (i.e. logical operation circuitry). See Diril at column 5, lines 61 – column 6, line 3].

Regarding claim 10, Diril teaches the information processing apparatus according to claim 7, wherein the product-sum operating circuitry is a processor [The processor of FIG. 9 implements the processing element (i.e. product-sum operating circuitry) and therefore the processing element (i.e. product-sum operating circuitry) is implemented as a processor. Diril at column 12, lines 4-23].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3, 4, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diril in view of Lin et al., U.S. Patent No. 10,977,001 (herein Lin).

Regarding claim 3, Diril teaches the information processing apparatus according to claim 1. Diril doesn’t teach that the memory is further configured to store an item of information indicative of a correction value for the bit width, and the information processing apparatus further comprises: a correction value calculator configured to calculate and output a correction value for the product-sum operation for each filter of the weight, based on the items of information indicative of the correction value and the input, stored in the memory; and an adder configured to add together a result of the product-sum operation by the product-sum operating circuitry and the correction value output by the correction value calculator and output a result of adding. In the same field of neural network operations, Lin teaches a memory configured to store an item of information indicative of a correction value for a bit width [Buffer memory 150 stores data for the accelerator, which includes a second offset value (i.e. information indicative of a corrective value for the bit width). Lin at column 3, line 65 – column 4, line 8; column 5, lines 44-57; FIG. 1], and a information processing apparatus further comprises: a correction value calculator configured to calculate and output a correction value for the product-sum operation for each filter of the weight, based on the items of information indicative of the correction value and the input, stored in the memory [Multiplier 331 (i.e. correction value calculator) receives the second offset OFW (i.e. information indicative of a corrective value for the bit width) and calculates and outputs a value (i.e. correction value).  Lin at column 6, lines 38-51; FIG. 3]; and an adder configured to add together a result of the product-sum operation by the product-sum operating circuitry and the correction value output by the correction value calculator and output a result of adding [Adder 332 adds the asymmetric MAC Output (i.e. result of the product-sum operation) and the multiplier output (i.e. correction value) and outputs the result. Lin at column 6, lines 38-51; column 7, lines 65 – column 8, line 6; FIG. 3]. Lin teaches that adding corrective values to MAC (i.e. product-sum) operations compensates for the asymmetric quantization (i.e. variable precision or bit width), thereby resulting in both accurate and efficient MAC (i.e. product-sum) [Lin at column 2, lines 60-63; column 5, lines 2-24]. Therefore, it would have been obvious to a person ordinary skill in the art, before the effective filing date, to modify the accelerator/apparatus of Diril so that the memory is further configured to store an item of information indicative of a correction value for the bit width, and the information processing apparatus further comprises: a correction value calculator configured to calculate and output a correction value for the product-sum operation for each filter of the weight, based on the items of information indicative of the correction value and the input, stored in the memory; and an adder configured to add together a result of the product-sum operation by the product-sum operating circuitry and the correction value output by the correction value calculator and output a result of adding, as taught by Lin, in order to compensate for the asymmetric quantization (i.e. variable precision or bit width), thereby resulting in both accurate and efficient MAC (i.e. product-sum) operations on asymmetrically quantized (i.e. variable precision or bit width) data.

Regarding claim 4, Diril teaches the information processing apparatus according to claim 1. Diril doesn’t teach that the memory is further configured to store an item of information indicative of a correction value for the bit width, and the information processing apparatus further comprises a bit-width corrector configured to obtain the items of information indicative of the weight, the bit width, and the correction value to be stored in the memory, from a weight to the input before being stored in the memory. In the same field of neural network operations, Lin teaches a memory is further configured to store an item of information indicative of a correction value for a bit width [Buffer memory 150 stores data for the accelerator, which includes a second offset value (i.e. information indicative of a corrective value for the bit width). Lin at column 3, line 65 – column 4, line 8; column 5, lines 44-57; FIG. 1], and a information processing apparatus further comprises a bit-width corrector configured to obtain the items of information indicative of the weight and the correction value to be stored in the memory, from a weight to the input before being stored in the memory [Circuitry 330 (i.e. bit-width corrector) obtains the weights QW and the second offsets OFW, wherein the second offsets are from weights to the input. Lin at column 6, lines 26-51; column 5, lines 44-57]. Lin teaches that adding corrective values to MAC (i.e. product-sum) operations compensates for the asymmetric quantization (i.e. variable precision or bit width), thereby [Lin at column 2, lines 60-63; column 5, lines 2-24]. Therefore, it would have been obvious to a person ordinary skill in the art, before the effective filing date, to modify the accelerator/apparatus of Diril so that the memory is further configured to store an item of information indicative of a correction value for the bit width and the processing element further comprises the bit-width correction circuitry configured to obtain the items of information indicative of the weight and the correction value to be stored in the memory, from a weight to the input before being stored in the memory, as taught by Lin, such that the information processing apparatus further comprises a bit-width corrector configured to obtain the items of information indicative of the weight, the bit width (i.e. from Diril), and the correction value to be stored in the memory, from a weight to the input before being stored in the memory. Such modification would compensate for the asymmetric quantization (i.e. variable precision or bit width), thereby resulting in both accurate and efficient MAC (i.e. product-sum) operations on asymmetrically quantized (i.e. variable precision or bit width) data.

Regarding claim 8, Diril teaches the information processing apparatus according to claim 7. Diril doesn’t teach that the memory is further configured to store items of information indicative of a plurality of correction values for the bit widths, the information processing apparatus further comprises: a correction value calculator configured to output a correction value for the product-sum operation, based on the items of information indicative of the correction values and the input, stored in the memory; and an adder configured to add together a result of the product-sum operation by the product-sum operating circuitry and the correction value output by the correction value calculator and output a result of adding, and the bit widths and the correction values for the multiple filters are determined for the multiple filters of the weights, respectively. In the same field of neural network operations, Lin teaches a memory is further configured to store items of information indicative of a plurality of correction values for the bit widths [Buffer memory 150 stores data for the accelerator, which includes second offset values (i.e. information indicative of a corrective values for the bit widths). Lin at column 3, line 65 – column 4, line 8; column 5, lines 44-57; FIG. 1], the information processing apparatus further comprises: a correction value calculator configured to output a correction value for the product-sum operation, based on the items of information [Multiplier 331 (i.e. correction value calculator) receives the second offset OFW (i.e. information indicative of a corrective value for the bit width) and accumulated output (i.e. based on the input) and calculates and outputs a value (i.e. correction value).  Lin at column 6, lines 38-51; FIG. 3]; and an adder configured to add together a result of the product-sum operation by the product-sum operating circuitry and the correction value output by the correction value calculator and output a result of adding [Adder 332 adds the asymmetric MAC Output (i.e. result of the product-sum operation) and the multiplier output (i.e. correction value) and outputs the result. Lin at column 6, lines 38-51; column 7, lines 65 – column 8, line 6; FIG. 3], and the bit widths and the correction values for the multiple filters are determined for the multiple filters of the weights, respectively [The second offsets, and thereby correction values, are different values for different filters. Lin at column 5, lines 44-57]. Lin teaches that adding corrective values to MAC (i.e. product-sum) operations compensates for the asymmetric quantization (i.e. variable precision or bit width), thereby resulting in both accurate and efficient MAC (i.e. product-sum) operations on asymmetrically quantized data [Lin at column 2, lines 60-63; column 5, lines 2-24]. Therefore, it would have been obvious to a person ordinary skill in the art, before the effective filing date, to modify the accelerator/apparatus of Diril so that the memory is further configured to store items of information indicative of a plurality of correction values for the bit widths, the information processing apparatus further comprises: a correction value calculator configured to output a correction value for the product-sum operation, based on the items of information indicative of the correction values and the input, stored in the memory; and an adder configured to add together a result of the product-sum operation by the product-sum operating circuitry and the correction value output by the correction value calculator and output a result of adding, and the bit widths and the correction values for the multiple filters are determined for the multiple filters of the weights, respectively, as taught by Lin, in order to compensate for the asymmetric quantization (i.e. variable precision or bit width), thereby resulting in both accurate and efficient MAC (i.e. product-sum) operations on asymmetrically quantized (i.e. variable precision or bit width) data.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on (571)270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123